Title: To George Washington from Timothy Pickering, 12 May 1781
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh May 12. 1781.
                        
                        I was at Fishkill this morning4 & from Mr Stevens’s account of provisions received from Connecticut,
                            compared with Mr Josiah Pomeroy’s, I am apprehensive your Excellency has been informed of larger quantities of salted
                            provisions being put up in the towns westward of Connecticut river than were in fact provided. By Mr Stevens’s acct it
                            appears, that from the 6th of February to the 11th inst. there have been received at Fish kill 799 1/2 barrels of beef,
                            and of pork 204 1/2 do.
                        
                            
                                 
                                By Mr Pomeroy’s acct there remained on the 8th instant, in the towns towards the sound 
                                 
                                
                            
                            
                                
                                (as they were called in the list I inclosed to your Excellency) 
                                
                                
                            
                            
                                
                                1038 deduct Stamford (the meat being issued)
                                
                                16.
                            
                            
                                
                                Ridgefield the part forwarded
                                
                                24
                            
                            
                                
                                Reading  ditto
                                
                                
                                     9 1/2
                                
                            
                            
                                
                                
                                
                                
                                    49 1/2
                                
                            
                            
                                
                                
                                
                                
                                    988 1/2
                                
                            
                            
                                
                                
                                
                                1992 1/2 bbls
                            
                            
                                
                                Of the quantity mentioned in the other list, viz: 660 bbls, as on hand in March, it appears by 
                                
                                
                            
                            
                                
                                Mr Stevens’s acct that all has been forwarded, except
                                
                                
                                    130 bbls
                                
                            
                            
                                
                                
                                
                                2122 1/2
                            
                        
                        So that the whole quantity of meat salted in the towns westward of
                            Connecticut river falls short of two & twenty hundred barrels; and of this, but about a thousand barrels remain to
                            be forwarded: for by Mr Stevens’s note at the bottom of his return (a copy of which is inclosed) it appears that he has
                            recd 64 barrels of meat from Mr Pomeroy & 64 from the assistant commissary at Danbury besides the quantities
                            mentioned in the return as Recd from the towns.
                        On this view of the matter I beg leave to inquire whether it may not be expedient to order a certain quantity
                            of the provisions raised eastward of Connecticut river and deposited at Hartford, to be brought on by the ox-teams hired
                            for the service of the army.
                        Part of the meat (I think 64 bls) Colo. Hughes started from Danbury is arrived at Fishkill, and was
                            transporting to the Landing this forenoon. A vessel lay ready to take it on board to carry to West Point.
                        This moment an express from Warwick is arrived with letters from Mr Anderson Q.M. at
                            Sussex, & Capt. Mitchell Q.M. whom I sent from hence to forward the flour from Warwick. Neither had ingaged any
                            teams to come to New Windsor. Their letters I beg leave to inclose. The bearer is an express going this night to Warwick
                            to Capt. Mitchell, with orders to offer to the nearest owners of teams what he shall judge a reasonable hire, & if
                            they will not accept it, to impress them instantly, & set some of the flour in motion to-morrow without fail.
                        My instructions to Mr Anderson stinted him to no price, tho’ I mentioned what had been given in the same
                            money by Colo. Hatch in Massachusetts, where teaming has ever been high. I urged him to engage his teams to come thro’ to
                            New Windsor, to save the time & expence of unloading storing & loading again at Warwick. The quantity of
                            flour in the four brigades mentioned in his letter, & which probably arrived there this evening, added to the 209
                            barrels mentioned by Capt. Mitchell, will make about four hundred barrels now at Warwick.
                        At Colo. Stewart’s request an active conductor was sent this afternoon to Warwick, with a letter to his
                            assistant, and orders to hurry on the provisions at that place. I have the honour to be your Excellency’s most obedt servt
                        
                            T. Pickering Q.M.G.

                        
                    